DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 1/22/21. As directed by the amendment: claims 1, 17, 23 and 26-28 have been amended, claims 2-16 and 20-21 have been canceled, and new claim 30 has been added. Thus, claims 1, 17-19 and 22-30 are presently pending in the application.

Allowable Subject Matter
Claims 17-19 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17, lines 10-11 recites wherein the member extends around the entire peripheral edge of the mask body” and line 15 recites “wherein the member extends around at least a portion of the peripheral edge,” which are contradictory. 
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 30 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Magidson et al. (4,873,972).
Regarding claim 30, in fig. 3 and 5 Magidson discloses a face mask comprising: a generally cup shaped mask body 10 comprising an interior surface (interior surface of layer 10), an exhalation valve 14 disposed on the mask body; and an insert 12 formed of a filter material (Col. 3, ll. 64), the insert configured to fit within the mask body . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cerbini (2009/0283096) in view of Bledstein et al. (2010/0101584), Sustello (2007/0039620), Cummins, Jr. et al. (4,793,343) and Gebrewold et al. (2009/0078265).
Regarding claim 1, in fig. 2 Cerbini discloses reusable face mask system, consisting of a generally cup shaped mask body (1 and 2) consisting of an interior surface (shown in fig. 3), an opening having a peripheral edge shaped to generally follow a contour of a human face extending around nasal and oral areas (Fig. 2), a recess having a nasal area shaped to receive nasal features of the human face (shown in fig. 3), an oral area shaped to receive oral features of the human face (shown in fig. 3), and an exterior surface opposite the interior surface (shown in fig. 2); a semi-pliable or metal strip (10 [0031]) on the exterior surface of the peripheral edge positioned over the bridge of the nasal area; two valves (13 exhalation valves, [0036]) disposed on two holes on the mask body, but is silent regarding that they are positioned substantially symmetrically with one on each side of the nasal area of the recess shaped to receive nasal features of the human face. However, in fig. 6 Bledstein teaches exhalation valves 16 positioned substantially symmetrically with one on each side of a nasal area. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cerbini’s exhalation valves locations with locations substantially symmetrically with one on each side of the nasal area, as taught by Bledstein, for the purpose of providing alternate exhalation valve locations having the predictable results of allowing for exhalation. The modified Cerbini is silent regarding that each of the two valves penetrating one of the two holes on the mask body from the interior surface to an exterior surface of the mask body, and each of the two valves having a valve housing. .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,320,923. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 23 is broader than the patented claim 1.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hacke et al. (2009/0250060) (Fig. 5) to a mask including a valve housing with a removable filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785